Citation Nr: 0715463	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-35 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for a left knee disorder.

2.  Entitlement to a compensable disability rating for a scar 
of the left shoulder.

3.  Entitlement to service connection for residuals of a left 
quadriceps injury.

4.  Entitlement to service connection for chronic bronchitis.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from August 1994 to August 
1998, and from June 1999 to December 2000. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

The Board notes that there is some confusion in the record 
with respect to the issues on appeal.  The February 2003 
rating decision included denials of four other claims, in 
addition to the five listed on the first page above.  In his 
notice of disagreement, the veteran stated that he disputed 
the entire decision, but specifically listed only the five 
issues listed above.  In the statement of the case (SOC), the 
RO included all nine issues covered in the rating decision.  
On his VA Form 9, the veteran checked the box indicating that 
he wanted to appeal all the issues listed in the SOC, but 
then printed in his own hand, "I am appealing," and then went 
on to list only the left knee, left shoulder, bronchitis, 
tinnitus and left quadriceps claims.  

The Board resolves any ambiguity in the Form 9 in favor of 
the veteran's expressly written statement.  The Board further 
notes that, although the August 2006 VA Form 646 addresses 
all nine issues, the more recent March 2007 informal hearing, 
prepared by the veteran's representative, lists only the five 
issues listed on the first page of this decision.  
Accordingly, the Board concludes that the issues of 
entitlement to service connection for residuals of a right 
wrist fracture, a left ankle sprain, a right ankle sprain, 
and gastritis, are not currently before the Board.  

The veteran failed to report, without explanation, for a 
Board hearing at the RO which was scheduled to be conducted 
in October 2006.  He has since made no request for the 
hearing to be rescheduled.  Accordingly, the veteran's 
hearing request is considered withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2006) [failure to appear for a scheduled hearing 
treated as withdrawal of request].  


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by 
limitation of flexion to 5 degrees.

2.  The veteran's left shoulder scar measures 3cm by 5cm; it 
is not unstable, deep, or painful; it does not cause limited 
motion or function.  

3.  The veteran has current residuals of a left quadriceps 
injury sustained in service.

4.  The veteran does not have chronic bronchitis.

5.  The veteran does not have tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 
percent for a left knee disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5261 (2006).

2.  The criteria for a compensable disability rating for a 
scar of the left shoulder have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.31, 4.118, Diagnostic Code 
7803 (2006).

3.  Residuals of a left quadriceps injury were incurred in 
active duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2006).

4.  Chronic bronchitis was not incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §  
3.303 (2006).

5.  Tinnitus was not incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for residuals of a 
left quadriceps injury, chronic bronchitis, and tinnitus.  He 
is also seeking increased initial disability ratings for his 
service-connected left knee disability and left shoulder 
scar.  The Board will initially discuss certain preliminary 
matters, and will then address the pertinent law and 
regulations and their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), are applicable to the 
veteran's claim.  They provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, by letter 
mailed in December 2002, prior to its initial adjudication of 
the claim.  Although the originating agency did not 
specifically request the veteran to submit all pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and request him to submit such 
evidence or provide VA with the information and any 
authorization necessary for VA to obtain the evidence on the 
his behalf.  Therefore, the Board believes that the veteran 
was on notice of the fact that he should submit any pertinent 
evidence in his possession. 

Although the veteran has not been provided notice with 
respect to the effective-date element of his rating claims or 
the disability-rating or effective-date element of his 
service connection claims, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for the claimed tinnitus and 
bronchitis.  Consequently, no disability rating or effective 
date will be assigned.  While service connection is being 
granted for left quadriceps injury residuals, the disability-
rating and effective-date elements of the claim are not 
before the Board.  The RO will have the opportunity to 
provide the required notice before assigning an effective 
date and disability rating.  The Board has also determined 
that increased ratings are not warranted for the left knee 
disorder and left shoulder scar.  Consequently, no effective 
date will be assigned so the failure to provide notice with 
respect to that element of the claim was no more than 
harmless error

With respect to the duty to assist, the Board notes that VA 
examinations have been scheduled on multiple occasions.  The 
veteran has repeatedly failed to report for scheduled 
examinations.  The Court has held that VA's duty to assist 
the veteran in developing the facts and evidence pertinent to 
a veteran's claim is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  It is the 
responsibility of veterans to cooperate with VA.  See Caffrey 
v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 
Vet. App. 480, 483 (1992).

While there is some indication that the veteran's address has 
changed during the course of the appeal, the RO made 
extensive efforts to locate the veteran, even contacting a 
family member.  Moreover, it appears that the veteran was 
aware of the scheduled examination in February 2006, as it 
was noted in the claims file that he cancelled and 
rescheduled the examination before failing to appear, noting 
work commitments and conflicts.  In any event, it is the 
burden of the veteran to keep VA apprised of his whereabouts.  
If he does not do so, there is no duty on the part of the VA 
to turn up heaven and earth to find him.  Hyson v. Brown, 5 
Vet. App. 262 (1993).  The Board must therefore conclude that 
any further attempt to obtain a VA examination in this case 
would be futile.  

The Board also notes that this case involves a rebuilt claims 
file.  It is unknown what records were contained in the 
original file.  The veteran's service medical records from 
his first period of service, from August 1994 to August 1998 
are not of record.  The claim file was apparently rebuilt in 
December 1998, after this period.  The RO received 
certification from the Commandant of the Marine Corps in June 
1999 that no medical records from the first period of service 
were available.  The veteran has submitted copies of service 
medical records, and he was specifically notified in the 
August 2004 SOC that he should submit any additional service 
medical records in his possession.  The Board does not 
believe that there is a reasonable possibility that any 
further development to obtain service medical records would 
be successful.  Moreover, as discussed in greater detail 
below, the veteran's left quadriceps claim is being granted.  
The veteran's tinnitus and bronchitis claims are being denied 
based on the lack of evidence of a current disability.  
Service medical records would not be expected to be helpful 
in establishing this element of the claims, nor would they be 
helpful in establishing entitlement to increased disability 
ratings.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the RO 
were insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claims.  


Legal Criteria

Initial Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2006).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2006).

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide for a 
zero percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2006).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2006).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131                           
(West 2002).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Initial Ratings

As noted above, the evidence available to evaluate the 
veteran's increased rating claims has been significantly 
affected by his failure to undergo VA examinations.  In 
accordance with 38 C.F.R. § 3.655 (2006), the Board will 
decide the claims based on the evidence currently of record.

The veteran's most recent VA examination was performed in 
November 2002.  The examiner noted full flexion of the left 
knee to 140 degrees, and extension limited to 5 degrees.  
Range of motion was not additionally limited by pain, 
fatigue, weakness, lack of endurance, or incoordination.  X-
rays showed no degenerative changes or diminishment of joint 
spaces.  The Board notes that limitation of extension to 5 
degrees, as shown on objective examination, warrants a 
noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5261.  The veteran's full range of flexion would also be 
noncompensable under Diagnostic Code 5260.  

The Board has considered whether there is any other schedular 
basis for granting this claim but has found none.  In 
particular, the Board notes that neither lateral instability 
nor recurrent subluxation has been demonstrated so a separate 
compensable rating is not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2006).  In addition, the record does 
not document frequent episodes of locking, pain and effusion 
into the joint so a higher rating is not warranted under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006).

With respect to the veteran's left shoulder scar, the Board 
notes that the November 2002 examination report indicates 
that the scar measures five centimeters by three centimeters 
and is located near the left scapula.  The scar was described 
as brown-pigmented and slightly shiny.  The examiner found 
that the scar was not medically significant, except 
cosmetically.  The scar is not located on the head, face or 
neck for purposes of consideration under 38 C.F.R. § 4.118, 
Diagnostic Code 7800.  There is no evidence to suggest that 
the scar is deep, that it causes limited motion (Diagnostic 
Code 7801), that it covers an area of at least 144 square 
inches (Diagnostic Code 7802), that it is unstable 
(Diagnostic Code 7803), that it is painful (Diagnostic Code 
7804), or that it causes limitation of function of any part 
of the body (Diagnostic Code 7805).  The veteran has not 
suggested any of these symptoms.  Therefore, the scar does 
not warrant a compensable rating.  

For the reasons discussed above, the Board concludes that a 
higher rating is not warranted for either disability during 
any portion of the initial evaluation period.

Service Connection

As noted above, the evidence available to evaluate the 
veteran's service connection claims has been significantly 
affected by his failure to undergo VA examinations.  In 
accordance with  38 C.F.R. § 3.655, the Board will also 
decide the claims based on the evidence currently of record.

The veteran contends that he originally injured his left 
quadriceps while doing sprints in training during his first 
period of service.  Those records are not available for 
review.  A VA examination conducted in March 1999, between 
the veteran's periods of service, showed a 2cm depression in 
the left thigh, with notation of a history of a torn 
quadriceps muscle.  Service medical records from the second 
period of service show that, in conjunction with treatment 
for a left knee hyperextension injury, the veteran was noted 
as having atrophy and decreased muscle strength of the left 
quadriceps muscle.  As reported in April 2000, the veteran 
was unable to contract his left quadriceps.  The left knee 
was reinjured in September 1999 in a football injury, and 
again in October 1999, when the veteran was struck by a car.  

Post service, on examination in November 2002, the veteran 
was also noted as having diminished circumference of the left 
quadriceps muscle in comparison to the right, with a dimpling 
effect noted at the left thigh.  The diagnosis was muscle 
tear residual, left quadriceps, with diminishment of left 
thigh circumference.  The examiner stated the opinion that 
this was likely status post some partial muscle tear.

Although the service records do not record the original left 
quadriceps injury, they clearly record subsequent left knee 
injuries, and in conjunction therewith, list symptomatology 
affecting the left quadriceps muscle.  The veteran has a 
current disability of the left quadriceps, with principal 
symptomatology being identical to that noted in service, 
i.e., decreased muscle mass and strength.  The examiner's 
opinion, although not a model of precision, appears to relate 
the current disability to an in-service hyperextension 
injury.  In this case, although not all of the pertinent 
service medical records are available, the veteran's 
statements are supported, and are not contradicted, by the 
evidence recorded after his first period of service and 
during his second period of service.  The evidence with 
respect to in-service injury and nexus, although not 
conclusive.  Accordingly, service connection for residuals of 
a left quadriceps injury is in order.

With respect to bronchitis, service medical records show that 
the veteran was diagnosed with bronchitis in November 1999.  
However, the report of examination for discharge in November 
2000 shows that the veteran's lungs and chest were found to 
be normal on clinical evaluation.  

There is no post-service medical evidence of bronchitis.  The 
veteran was afforded a VA examination in November 2002, and 
the examiner noted no current complaint, no present condition 
to support a diagnosis, negative chest X-rays, and normal 
pulmonary function testing.  The diagnosis was no evidence of 
bronchitis or pulmonary disease presently.  

In essence, the evidence of a current disability is limited 
to the veteran's own statements.  This is not competent 
evidence of such disability, since laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Accordingly, the Board must conclude that 
the preponderance of the evidence is against the claim, and 
service connection for bronchitis is not in order.

With respect to tinnitus, a March 1999 VA examination, 
conducted between the veteran's periods of service showed 
normal findings for the ears.  Service medical records from 
the second period of service show that the veteran complained 
of tinnitus in service and at discharge.  However, they do 
not show that he was found to have a chronic condition.  The 
report of examination for discharge in September 2000 shows 
that the veteran's ears, auditory acuity, and ear drums were 
found to be normal on clinical evaluation.  The post-service 
medical evidence of record does not show any further 
evaluation of the veteran's hearing.  Indeed, the veteran not 
only failed to report for a VA audiological evaluation in 
February 2006, but also failed to report for such evaluation 
in 2002.  Pertinently, there is no post-service diagnosis of 
tinnitus, and no competent opinion that purports to relate a 
current diagnosis to service.  

While the veteran is competent to describe his symptoms, such 
as a ringing in the ear, such a description does not 
constitute a diagnosis.  The veteran is not qualified to 
render a diagnosis of tinnitus, or an opinion concerning 
medical causation.  See Espiritu, 2 Vet. App. at 494.  
Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim, and service connection 
for tinnitus is not in order.


ORDER

Entitlement to a disability rating higher than 10 percent for 
a left knee disorder is denied.

Entitlement to a compensable disability rating for a scar of 
the left shoulder is denied.

Entitlement to service connection for residuals of a left 
quadriceps injury is granted.

Entitlement to service connection for chronic bronchitis is 
denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


